                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA



MARVIN BROWN                                                                     CIVIL ACTION

VERSUS

COCA-COLA BOTTLING COMPANY                                         NO.: 3:19-00096-BAJ-EWD
UNITED, INC.


                                     RULING AND ORDER

        Before the Court is the Rule 12(b)(6) Motion to Dismiss Claims or

Alternatively Rule 56 Motion for Summary Judgment (Doc. 10) filed by

Defendant, Coca-Cola Bottling Company United, Inc. ("CCBCU"). CCBCU seeks the

dismissal of claims brought by Marvin Brown ("Plaintiff). Oral Argument is not

required. For the following reasons, the Motion to Dismiss (Doc. 10) filed by

CCBCU is DENIED.

I.      BACKGROUND

        This matter arises from an incident occurring at Plaintiffs place of work on

November 5, 2016. (Doc. 7 at K 9). Plaintiff is a delivery driver for CCBCU. (Mat

If 6). After completing his first shift of the day, Plaintiff was ordered to complete a

 hot shot ! and was told to retrieve a handheld scheduling device that contained the

details of his new assignment. (Id. at ^[ 9-10). Plaintiff claims that CCBCITs

procedure requires that once a supervisor completes a review of the materials needed




1 Plaintiff claims that a hot shot refers to an extra work assignment. (Doc. 7 at p. 2).
for the route, a red seal bearing multiple digits is placed on the rear of the truck. (Id.

at ^[ 11). The last four digits are uploaded to a handheld device. (Id. at If 12). On

November 5, 2016, the assignment Plaintiff received did not contain the last four

digits of a seal number but instead read "KKK." {Id. at \ 13). Two supervisors were


present at that time: Plaintiffs supervisor Kenny dark, as well as Chad McIVIichael.

(Id. at n 9, 14).

        Plaintiff filed a complaint regarding the incident in February 2017 with

CCBCU's Human Resources manager Hope Zettlemore. (Id. at ^ 15). Plaintiff and

Zettlemore showed a photograph taken at the time of the incident to McMichael, who

responded that there "would not be any retaliation."2 (Id. at 1[ 16).

        In the months following Plaintiffs complaint to Human Resources, Plaintiff

alleges that he has been retaliated against. (Id. at ^ 17). Plaintiff complains of

unexpected assignments to less desirable shifts, not receiving the raise he


customarily received each year for the last 16 years, and being made to take more


shifts. (M at n 17-22).

        Plaintiff filed this lawsuit against Defendant for violating Title VII of the Civil

Rights Act of 1964 (Title VII )3 and the Louisiana Employment Discrimination Law

("LEDL").4 (Id. at ^ 28, 32). Plaintiff alleges that Defendant's management directed

and participated in the unlawful conduct by failing to prevent and promptly address




2 Plaintiff does not specify to whom McMichael was referring when he promised that there "would not
be any retaliation."


3 42 U.S.C. § 2000e et seq.


4 La. Stat. Ann. § 23:301 et seq.
any acts of race discrimination, harassment, and/or retaliation. (Id. at ^ 23). Plaintiff

asserts that Defendant willfully acted with malice and reckless indifference to

Plaintiffs federally protected rights. Id. Plaintiff also alleges that he suffered from

emotional distress, humiliation, and mental anguish as a direct result of Defendant's


unlawful conduct. {Id. at T) 24). Finally, Plaintiff alleges that he suffered loss of

enjoyment of life, inconvenience, and other non-pecuniary losses and incurred


attorneys' fees and costs as a direct result of Defendant's unlawful conduct. (Id. at ^


25).

       Defendant moves for Rule 12(b)(6) dismissal of the Amended Complaint

(Complaint ) on four grounds: 1) Plaintiff has not properly pled administrative

exhaustion; 2) the Title VII claim was not filed in a timely fashion; 3) Plaintiff did not

provide CCBCU with pre-suit notice of his LEDL claim and; 4) the Complaint fails to

set forth an actionable claim for racial harassment under Title VII and the LEDL

(Doc. 10-2 at pp. 1, 4-7).


II. LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the complaint

against the legal standard set forth in Rule 8, which requires "a short and plain

statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P.


8(a)(2). To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to 'state a claim to relief that is plausible on its face.'"


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Ati. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). "Determining whether a complaint states a plausible claim for
relief [is] ... a context-specific task that requires the reviewing court to draw on its


judicial experience and common sense. Ashcroft, 556 U.S. at 679.


      "[FJacial plausibility" exists "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Id. at 678 (citing Tuoombly, 550 U.S. at 556). Hence, the

complaint need not set out "detailed factual allegations," but something more than


labels and conclusions, and a formulaic recitation of the elements of a cause of action"


is required. Twombly, 550 U.S. at 555. When conducting its inquiry, the Court

"accepts all well-pleaded facts as true and views those facts in the light most favorable

to the plaintiff." Bustos v. Martini Club Inc., 599 F.3d 458, 461 (5th Cir. 2010).

      Rule 56 does not require that discovery be completed prior to a court issuing a

ruling on a motion for summary judgment. Washington v. Allstate Ins, Co., 901 F.2d


1281, 1285 (5th Cir. 1990). However, at this stage, the Court does not have enough

information to confidently render a ruling on Defendants motion for summary


judgment, and finds that discovery is necessary in this matter. Therefore, the Court


will not consider the Motion for Summary Judgment at this time until discovery has

been completed.


III. DISCUSSION AND ANALYSIS

      A. Exhaustion of Administrative Remedies

      Defendant claims that Plaintiff has failed to plead that he exhausted available

administrative remedies before pursuing this lawsuit. (Doc. 10-2 at p. 4). Prior to


filing a Title VII case in federal court, . . . the plaintiff must exhaust his




                                           4
administrative remedies by filing a charge with the EEOC against his employer." 42

U.S.C. § 2000e-5(e)(l); Davis v. Ft. Bend Cty., 893 F.3d 300, 303 (5th Cir. 2018).

       Plaintiffs complaint does not make an affirmative representation that he

exhausted his administrative remedies. However, Plaintiff has remedied this

deficiency by filing an affidavit alleging that he completed the administrative process.

(Doc. 11-1). In light of Plaintiffs affidavit declaring that he received a right-to-sue

letter before filing this lawsuit, Defendant's motion is DENIED on this ground.

       B. Timeliness of Title VII Claim

      Defendant next argues that even if Plaintiff has properly pled administrative

exhaustion, Plaintiffs Title VII claim is untimely. (Doc. 10-2 at p. 4). Defendant

asserts that Plaintiff filed this lawsuit one hundred days after the EEOC's November

5, 2018 issuance of the Dismissal and Notice of Rights. Title VII provides that

claimants have ninety days to file a civil action based on an EEOC charge of

discrimination after the EEOC sends a right-to-sue letter. Defendant cites Ringgold

v. National Maintenance Corp., 796 F.2d 769, 770 (5th Cir. 1986), wherein the United

States Court of Appeals for the Fifth Circuit held that a suit was untimely when filed

92 days after the receipt of the right-to-sue letter. The Court held that "the 90-day

period of limitation established by 42 U.S.C. § 2000e-5(f)(l) begins to run on the date

that the EEOC right-to-sue letter is delivered to the offices of formally designated

counsel or to the claimant." Id.


      Plaintiff argues that the motion to dismiss for untimeliness is inappropriate

because he did not receive the right to sue letter until November 14, 2018 and filed
his initial complaint on February 13, 2019, which places him within the 90-day

window to file based on an EEOC charge of discrimination. (Doc. 11 at p. 2). Plaintiff

cites non-binding case law from the Tenth Circuit, which states that a presumption

of receipt is appropriate whenever the actual receipt date is unknown or disputed.


Lozano v. Ashcroft, 258 F.3d 1160,1165 (10th Cir. 2001). That presumption of receipt

may be rebutted by an affidavit stating personal knowledge of the receipt date. Id.

Plaintiff also cites another non-binding case in which the District Court for tlie

Western District of Louisiana determined that a genuine issue of material fact

existed, and therefore summary judgment was inappropriate, because Plaintiffs


affidavit alleged that he did not receive a right-to-sue letter. Cargo v. Kansas City S.,


No. CIV.A 05-2010, 2009 WL 799695, at *2 (W.D. La. Mar. 24, 2009).

      In this case, Plaintiff has also submitted an affidavit in opposition to

Defendant's motion stating that he received his right-to-sue notice on November 14,


2018. (Doc. 11 at p. 4). Plaintiff therefore asserts that the presumption of receipt

rule applied in other cases is inapplicable here, and therefore dismissal of the claim

is inappropriate.


      While the parties have not presented any precedential case law on whether the

presumption of receipt rule is applicable when a plaintiff submits a statement

asserting that they received a right-to-sue letter later than seven days after it was


allegedly sent, other circuits have found that the presumption of receipt rule can be

rebutted by evidence that a) the letter was mailed later than its typewritten date or
b) the letter was received by the plaintiff later than presumed. Sherlock v. Montefiore

Med. Ctr., 84 F.3d 522, 526 (2d Cir. 1996).

       The affidavit supplied by Plaintiff is enough to survive Defendant's motion to

dismiss for untimeliness. Taking Brown s affidavit as true, which the Court must do

for the purpose of resolving a motion to dismiss under Rule 12(b)(6), the Title VII

claims are not time-barred because the Complaint was filed within 90 days of the

date on which Brown alleges to have received his right to sue notice. Therefore,


Defendant s motion to dismiss is DENIED on this ground.

       C. Pre-Suit Notice for LEDL Claim

       Defendant also asserts that Plaintiffs state law claim should be dismissed for

failing to meet a pre-suit notice requirement. (Doc. 10-2 at p. 6). The LEDL contains


a pre-suit notice requirement which requires a party who intends to pursue court


action to give written notice detailing the alleged discrimination at least thirty days

before filing suit. La. Stat. Ann. § 23:303. Defendant asserts that the failure to


provide notice required under the LEDL warrants dismissal of Plaintiffs claims.

(Doc. 10-2 at pp. 6-7).


      Defendant is correct that prior to filing a suit for discrimination under the

LEDL, the party intending to sue must give written notice to the opposite party at

least thirty days before filing suit. La. Stat. Ann. § 23:303. However, Louisiana state


and federal courts applying Louisiana law have held that the filing of an EEOC

charge of discrimination satisfies this notice requirement, but that the state claim is
limited to the alleged discrimination detailed in the EEOC charge. Johizson v. Hosp.

Corp. of Am., 767 F. Supp. 2d 678, 700 (W.D. La. 2011).


       In this case, Plaintiff has alleged that he filed an EEOC charge of

discrimination, and Defendant does not assert that the alleged discrimination

detailed in the EEOC charge differs from that in the later action. Therefore, the

EEOC charge filed by Plaintiff satisfies the pre-suit notice requirement of the LEDL.

The motion to dismiss the LEDL claim is DENIED on this ground.

       D. Failure to State a Claim Under Title VII or the LEDL

       Defendant's final ground for dismissal of Plaintiffs claim is that Plaintiff has

failed to state sufficient facts to allege a claim for racial harassment under Title VII

and the LEDL. (Doc. 10-2 at p. 7). Defendant asserts that the alleged actions do not

relate to his race and do not rise to a level of actionable harassment. Id. Defendant


claims that the only possible race-based incident is the appearance of "KKK" on a


seal, and that there are no other allegations that could possibly be interpreted as

being racially discriminatory. (Doc. 10-2 at p. 9).


      Defendant argues that harassment must be severe in order to be actionable


under Title VII. M In Clark County School District v. Breeder 532 U.S. 268, 270

(2001), the Supreme Court of the United States ruled that simple teasing, offhand

comments, and isolated incidents, unless extremely serious, will not amount to


discriminatory changes in the terms and conditions of employment." The Court also


held that "harassment is actionable under Title VII only when it is so severe or

pervasive as to alter the conditions of the victim s employment and create an abusive
working environment. Id. The totality of the circumstances are considered in this


inquiry, including the frequency of the discriminatory conduct; its severity; whether

it is physically threatening or humiliating, or a mere offensive utterance and whether

it unreasonably interferes with an employee's work performance." Id. at 270-71.


Defendant also cites Oncale v. Sundowner Offshore Services, Inc, 523 U.S. 75, 81


(1998), in which the Supreme Court held that alleged behavior must be severe or

pervasive enough to create an objectively hostile or abusive work environment ~~ an


environment that a reasonable person would find hostile or abusive.


      In addition, Defendant points to Merriell v. Slater, No. CIV. A. 97-0800, 1998

WL 88857, at *4 (E.D. La. Feb. 27, 1998), in which the district court granted a motion

to dismiss the plaintiffs racial harassment claim because the plaintiff had not

alleged any facts which indicate that the conduct of which she complains was racial

in nature, as would be evidenced by racially derogatory speech or action. In that


case, the plaintiff alleged she had been called a derogatory term primarily used

against women by a co-worker and that this comment constituted racial harassment.


The court found this allegation insufficient to state a claim of racial harassment and

stated that the plaintiff is required to actually plead racist speech or conduct.

Plaintiff must show that but for [his] race, [he] would have experienced a different

workplace." Medley v. Louisiana State Dep't of Justice, No. CIV.A. 09-4570, 2010 WL


4363735, at *3 (E.D. La. Oct. 21, 2010).

      Given the record of the case, as well as the standard for 12(b)(6) motions, which

requires that all inferences be taken in a light most favorable to the non-moving
party, dismissing Plaintiffs Title VII claims at this stage is inappropriate. Applying

the "sufficiently severe" factors to this case and observing the situation under the


reasonable person standard, Plaintiffs harassment claim is severe enough to survive


the motion to dismiss. While the specific conduct that is racial in nature may not

have been frequent, the other harassing actions that occurred were quite persistent.


Plaintiffs driving route appears to have changed indefinitely and his work hours were

increased. The placement of a "KKK" symbol on a machine intended for an African-


American worker could be seen as "physically threatening or intimidating" to a

reasonable person. Additionally, the act of pouring sardine juice in a worker's truck


could also be seen as intimidating. Plaintiff has sufficiently pleaded that all of the

alleged acts unreasonably interfered with his work performance and contributed to a

hostile work environment.


      Defendant claims that even if such actions occurred, they were not "racial" in


nature. However, the Court finds that Plaintiff has made sufficient allegations that

the triggering event, that his handheld devices read <(KKK/ was an incident ofrace-

based harassment. If not for the initial action taken against Plaintiff on behalf of his

race, Plaintiff would not have complained, and none of the subsequent harassing


actions would have occurred. Defendant s motion to dismiss is DENIED.


IV. CONCLUSION

      Accordingly,

           IT IS ORDERED that Defendant's Rule 12(b)(6) Motion to Dismiss

Claims is DENIED.




                                           10
       IT IS FURTHER ORDERED that Defendant's Rule 56 Motion for

Summary Judgment is DENIED WITHOUT PREJUDICE.




                                      ^
               Baton Rouge, Louisiana, this * clay of December, 2019.




                                            a.
                               JUDGE BRIAN AfJAC]KSON
                               UNITED STATES tftSTRICT COURT
                               MIDDLE DISTRICT OF LOUISIANA




                                 11
